Case 2:20-cr-00054 Document 148-1 Filed 09/10/21 Page 1 of 4 PagelD #: 1153

 

uly 4 To tre Honorssle Tvoee Jeeve C. BPR6CR
102 | | ==
F ROL‘ N. EDE Lit HO V/ Abt p4( (20 ¥

| Chinival CAce: 2:20-cr- 00054
MOTION TO. APPEAL

Your. Howor.. wire rts uerjou 1, VGoelrexe
VLAD iizov Woulo Lice To Appel iy
CONVICTION in tHE Tread fv ree MAYTER. OF
Criival. Case Me 2:20-~-Ch—-QOOSY THAT STARTED
on Joly 19™ 202/ ~No euDBD ON July 2/5" 202 |
OW Tub Fo Ileowive. GROUWES :

 

 

 

 

|. Ky COVSTITUTION At GT AueuDiuEVT LUGCHAS TO &
Speeoy TAL. ftiO THE J PEEDY TRAL RET HAVE
BEEN ‘Vielaréo “8 sTAree iw Declaparion Mo
Avo Neo2 Fel 20 OU THIS CyeR WhTH THE 1. §.
Disrmicy Cwpr pee ree Swrneerw Disraicr- oP
W. Vo ON Joly jo 209 (

 

2. By cousrirurional 1", 5 6™ puo If sec. | Amen -
DHEWTS LIGMTS Civil. RichTs oF Tee EVD DISChiei>
VATION OU pATional orig yw, Féotraf Kules oF
Evioencé, Feveeal Rules OF Crininl Peoceovré
AUD Dove Peoces HAVE BEE vielarep fS BYATEO (hk
Dec lArATrton Wo 7 SPCTOWS (, Z2,3,4 avo 5 Lc CED
OV THIS CASE With THE US. Disp prior Court foe. the
(a Disreicty ep WV. ow July [5 — 202 |
Case 2:20-cr-00054 Document.148-1 “ Filed.09/10/21 Page 2 of 4 PagelD #: 1154
81 SlLavo€a LiBCL . OB8CEN ITY

r 7 i ™

Tp _ :
He V iOLATIOWS OF THE Ri6WTE OF THE Acc Use

 

a) Govéauuevral. ABUSE OF pewER.. Couvierjow
GCURRAVTEED TROUV CH NUMEROUS UN ATR.
_PROSECUT« Cow—AL TéCTIOS

by Lull EeaLyY OBTAI VED EVi0enNces - TKE pleruges
FLOM QUTRIDE AUP (VSiDE Ky HOUSE WERE Nor

foe
OBTAINED DURSUG FHE PYRO Edy 3 PREOCUFIOU OF
4

0 f 4 io
THE SPAR CH WARKRLALY (i THE

4
if ae

C
{
’ > bf _ . "
Fee. /O™ 2020 B80 Depa A SUMMER.

'
SPAS op avo 4n jplleeat. TRE ES PASS} Gf eTD fey

PECEER IY APD (LCECAL. Epi Rly (pO ee MOK CO.

c) Bepore MY ARREST . ZT tas aye Se POR 6 2D OF
/

‘ey MIRADA RiGHTE DUR WC JHE EXECU TIOW

THE ARREST Wé#RRART ~F~ a HOSE op 2. }O, 202

Popy CAMS  SH0eCE COM RRM THAT.

 

5.| FAUL Le SPALL cut [ Meh EST~ WwhrerAwts . VUORCSoOV ABLE
S@CARCH- AWD SEIZYRE

 

 

(os | Me GROUMOS POR PROBADLE CAUSE , All Ore ay
ACTIONS DU RIVE THE CEST eT Ow WERE f

100 Jo LECH. «

 

7 Gicaininesbe BASEO OF  PMATIOPAL.. ORC ELK

S| lurpeeess vb DEerence courselop /ATTORVEY AS
[ /
| Case 2:20-cr-00054 Document 148-1 Filed 9/10/21 Page 3 of 4 PagelD #: 1155

STRTEO (PROUT _OF- THE COURT” OW July lem) 202.
Now wore. evioewces Have BEEN ColecrEd _
NULIVG THE Teed ov gn, 207 pug D1" oF
J by _202(.

! |

9. Violations Jo THE DVE process. Quly 40 paces
CF TWEE QS COVELY HAVE BEEN MAXOEO Fo pee

By ky Lewy be (imoray Lafow. J ve PEeven-
de be S@EN The eCUDENCES THE PRIEECOT Or
PhS ENTED oy rye Treetl.. Moye OR THER.
Never Wao HR CHAWCE TOD 3TUDY THEH.
[3 o/b five SPEM THEK whe bt we Fpee ol,

 

[OTHE TESTI OM ES OF Two Key WiTVESBSS WePk
lwelverceo By rye USe oe (lleend DAVEE OR
Cwreellép S8upsrawces. Me Steve Avoceson
WAS ASLEO AWD ADMITTED THAT HE USCO SvBoxenr
THe monpivg BEFORE THe Trial avo He Keser
'Harerelo was «SiLeo pub ADLMTED TWATA HE
\USEN MERON THE DAY BEFORE THE TRIAL
‘Tee Berecre of THESE DRUGS LAST— Vey, vEty
LONG Tim B i We PCLSCV WwHo TREES PHEM is.
eNHER “HieH" ov THEM oR DRUG SEEK
pees ol *weHw" on (lléerd pevgs CANT BE
TRUSTED AUD ExpEcTEO 10 SHY THE TRYTH , THE
WHOLE TReETH AV O NOTH IM Ber THE TRITH .
THiS (8 THE SéHE £5 70 a LOTORE CRT C1
ipRivea. ~ “Can you ORME! “Abo THEM iBYEL
Ler Wt (HER DRIVE BUD EK p Gor T8be 16. Hely

 

 

 
  
| Case 2:20-cr-00054 Document 148-4—Fited 09/40/21 Page 4 of 4 PagelD #: 1156
|

iT iS pCerysy AhY COMMON SENSE ALD THE CAW
[The orKte Two witwessés - Ke Nic“ HKrariv
AWD Ks STs Winie PpenfEen yeeIine

Clee at peues’ Bur THES #@E BENOWN peeve
Adofe rs PHATA Shr lp HAVE BEEX  DPrve-
TES TD BEFORE THE TRIAL TO CONFIRK
THER SWB RLETY _fA&_ ORVE- ADICTS — Can ps OT
Be yevs TED By THER WORDS Orly.
;
if ‘ Lace of Febveenal law UBRARyY AT THE SOUTH
Ceempsni Recioval Teil wreee Time sl
esse eaaT ee Siwee 02./0.2020 T wag

bor: AS A af i f? TO Af E “2 vie -3 ¥ {2b o Pe & pm f2 # PDR £t$
é —

 

Your Mwor J fer ATTORVET 77. L4-PopP [LAY Bel eB
AVOTHER. wore p FER Append. Awo de fbn, LRAT
\BOr#t MOTIONS To BE Equals CONS MPECRED by THE.
Hover ble Court As Crows a a l dpop Chef
‘Mop & pe-var ls FO oll /f COUNTS POR ‘THE Af CX:
will BE Cuan To mE Appest. Cover.

 

Kesp bot RU LLY ©
7

| (/

| 7, ~

—jNbot trets VZ apireine v O26 p02.

ON STATE ‘OF WEST VIRGINIA
‘ LESLIE D. HARMON
OUTH-CENTAACRESIONAL

 
  

 

 
 
 
 

 

 
 
 

fe 1001 CENTRE WAY
p CHARLESTON, WY 25309

 
 
